McElroy, J.
This case was submitted on written briefs, without oral argument. From an examination of the record we are unable to find that any substantial errors were committed by the trial court, and none are pointed out by the plaintiff in error. We are unable to say, from an examination of the plaintiff in error’s brief, what errors are claimed to have been *76committed by the trial court. He filed for his brief, “A statement of the case" containing sixteen pages, which is divided into two departments • First, six pages, “Statement of the case;" second, ten pages of “Argument.” The brief presented does not comply with rule six of the rules of practice of this court.
These rules were established, after mature deliberation and thought, for the purpose of enabling litigants to fairly present their cases to this court. They were established for the purpose of being complied with, and attorneys, in the preparation of briefs, must substantially comply with them, in fairness to litigants and to this court. Courts do not look with favor upon mere technicalities;' but it is not technical to insist upon a substantial compliance with the court’s rules of practice. These rules are necessary for the better understanding of the errors complained of, and for the dispatch of business.
The issue was fairly presented to the jury. The written agreement of the parties was before the court and jury ; the jury found that all the differences between the parties were settled at the time this written agreement was made. The jury allowed Jordan the sum the parties agreed on, viz. : $440, with interest from September 27, 1888.
The trial court heard all the testimony in this case and approved the verdict of the jury. We have examined all the testimony offered on the trial, and from such examination we are of the opinion that the verdict of the jury is supported by a preponderance of the evidence, and that the verdict is right and proper. The judgment is equitable and just, and the verdict is such as should have been rendered in the case.
As there are no errors apparent in the record, the judgment of the court below will be affirmed.